Exhibit 10.10

Intelsat Global S.A.

RCS Luxembourg B149927

Intelsat Global Holdings S.A.

RCS Luxembourg B162135

4, rue Albert Borschette

L-1246 Luxembourg

March 30, 2012

Stephen Spengler

[Address]

Dear Mr. Spengler:

Reference is made to that certain letter agreement, dated May 8, 2009 (the
“Letter Agreement”), by and between Intelsat Global S.A. (f/k/a Intelsat Global,
Ltd.) (“Intelsat Global”) and you. Capitalized terms used and not otherwise
defined in this letter agreement (this “Amendment”) shall have the respective
meanings given them in the Letter Agreement.

Prior to, or concurrently with the entry into this Amendment, Intelsat Global
Holdings S.A., a Luxembourg société anonyme (“Intelsat Global Holdings”), and
all of the shareholders of Intelsat Global (including you) are entering into
certain contribution agreements, pursuant to which such shareholders are
contributing their Class A common shares, nominal value $0.01 per share, of
Intelsat Global and Class B common shares, nominal value $0.01 per share, of
Intelsat Global to Intelsat Global Holdings in exchange for Class A common
shares, nominal value $0.01 per share, of Intelsat Global Holdings and Class B
common shares, nominal value $0.01 per share, of Intelsat Global Holdings, all
on the terms and conditions set forth in such contribution agreements (the
“Transaction”).

In consideration of the foregoing, and in consideration of the promises and
covenants set forth herein, the parties hereto agree to amend the Letter
Agreement as of the Amendment Effective Date (as defined below) as follows:

1. Assignment and Assumption.

1.1 Assignment of Letter Agreement. Effective as of the Amendment Effective
Date, Intelsat Global agrees to transfer, convey and assign to Intelsat Global
Holdings all of Intelsat Global’s obligations, liabilities, rights, title and
interest in the Letter Agreement, as amended hereby.

1.2 Assumption of Obligations. Effective as of the Amendment Effective Date,
Intelsat Global Holdings hereby assumes and agrees (a) to accept the transfer,
conveyance and assignment of the Letter Agreement, as amended hereby, and (b) to
become a



--------------------------------------------------------------------------------

party to the Letter Agreement, as amended hereby, and hereby assumes all
obligations, liabilities, rights, title and interest of Intelsat Global with
respect to the Letter Agreement, as amended hereby.

1.3. Release of Intelsat Global. Effective as of the Amendment Effective Date,
each of Intelsat Global Holdings and you hereby release Intelsat Global from any
obligations and liabilities relating to the Letter Agreement, as amended hereby.

2. Amendment to Letter Agreement.

Upon the occurrence of the Amendment Effective Date, the following amendment is
hereby made to the Letter Agreement, with full force and effect as of the
Amendment Effective Date:

2.1 References to Intelsat Global, Ltd. and the “Company”. All references to
“Intelsat Global, Ltd.” are hereby replaced with “Intelsat Global Holdings S.A.”
(and any references to “a Bermuda exempted company” are hereby replaced with “a
Luxembourg société anonyme”). Furthermore, the defined term “the Company” shall
be deemed to refer to Intelsat Global Holdings, as its legal name may be changed
from time to time.

2.2 References to Management Shareholders Agreement. All references to
“Management Shareholders Agreement” shall refer to the Management Shareholders
Agreement (as defined in the Letter Agreement) as amended and assigned to
Intelsat Global Holdings pursuant to Amendment No. 2 thereof.

3. Condition to Amendment Effective Date. The effectiveness of this Amendment is
subject to the consummation of the Transaction (such time and date of
consummation, the “Amendment Effective Date”).

4. Miscellaneous.

4.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

4.2 Counterparts. This Amendment may be executed in two or more counterparts
(including by facsimile or pdf format), each of which shall be deemed an
original and all of which together shall be considered one and the same
agreement.

4.3 Severability. In the event that any part or parts of this Amendment shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Amendment which shall remain in full force and effect. If legally
permitted, the unenforceable provision will be replaced with an enforceable
provision that as nearly as possible gives effect to the parties’ intent.

4.4 Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

 

- 2 -



--------------------------------------------------------------------------------

4.5 Miscellaneous. Except as expressly amended hereby, the Letter Agreement
shall in all respects continue in full force and effect and the parties ratify
and confirm that they continue to be bound by the terms and conditions thereof.

[Remainder of the page left intentionally blank.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

INTELSAT GLOBAL S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector  

Title: Executive Vice President and General Counsel

 

INTELSAT GLOBAL HOLDINGS S.A. By:  

/s/ Phillip L. Spector

  Name: Phillip L. Spector  

Title: Executive Vice President and General Counsel

Accepted and Agreed as

of the date first written above.

 

/s/ Stephen Spengler

Stephen Spengler